Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 20, 2017

The Court of Appeals hereby passes the following order:

A17E0031. IN RE ESTATE OF ANNIE C. PETERSON.

      On December 28, 2016, the trial court dismissed Marsha Peterson’s motion to
set aside the order entered by the court discharging the executor of the estate of Annie
C. Peterson, deceased. On January 18, 2017, this Court received and docketed
Peterson’s emergency motion for an extension of time to file her application for
discretionary appeal, which is due to be filed in this Court on January 28, 2017. See
Court of Appeals Rule 16 (c) (“Requests for extensions of time to file discretionary
applications must be directed to this Court and should be filed pursuant to Rule 40
(b), Emergency Motions.”)
      This Court having reviewed the motion and the order being appealed, the
request for an extension of time to file an application for discretionary appeal is
hereby DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/20/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.